DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
The Preliminary Amendment filed 20 April 2022 has been received and considered.
Claim 1 is pending.
This Action is Non-Final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saito (US20070079135) in view of Trandal et al. (US 20090241175).
As per claim 1, Saito discloses a method comprising: a portable device: 
obtaining a graphical encoded information item which is displayed on a display of a computing apparatus (see paragraph [0043] step S105 where the camera of the mobile phone captures the two-dimensional code); 
decoding the encoded information from the encoded information item (see paragraph [0043] step S106 decoding the two-dimensional code); and 
transmitting data to first server apparatus, the data including the decoded information and a first identifier identifying the device or a user of the device, wherein the decoded information includes an apparatus identification information item for allowing identification of the computing apparatus (see paragraphs [0043]-[0048] where the mobile phone sends the decoded information which includes a session ID that identifies the computing apparatus by identifying the session between the server and the user terminal, i.e. computing apparatus, as described in paragraph [0040] and further sends information identifying the phone itself, e.g. the MAC address or phone number, for identification); and 
the first server apparatus: receiving the data from the device; establishing the identity of the user of the device, wherein establishing the identity of the user comprises using the first identifier to determine if the user is registered with the first server apparatus (see paragraphs [0048]-[0050] using the mobile phone identifying information to look up stored, i.e. registered, user IDs); 
in response to establishing the identity of the user, authorising the user to access a service; and providing the service to the user via the computing apparatus using the apparatus identification information item; or sending a second message to a second server apparatus, the second message including the apparatus identification information item and indicating that the user is authorised to access the service provided by the second server apparatus, the second server apparatus responding to receipt of the second message by providing the service to the user via the computing apparatus using the apparatus identification information item (see paragraphs [0050]-[0056] where there user ID is verified additional steps are taken which result in the sending of a message to the web server which includes the session ID which the webserver verifies prior to providing the service).
Saito fails to explicitly disclose the data transmitted by the phone to the server is provided in a single first message.
However, Trandal et al. teaches a mobile phone decoding graphical encoded information and sending this decoded information together with identifying information for the phone in a single message (see paragraphs [0057]-[0058] where the data extracted from the decoded data matrix and the phone id are sent to the authentication server in “the same transmission”).
At the time of the invention it would have been obvious to one of ordinary skill in the art to send the data of the Saito system in a single message.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been to save time and resources by reducing the number of messages transmitted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,614,849. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the ‘849 contains equivalent limitations of the currently pending claim and as such anticipates the current claim.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,530,769. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the ‘769 contains equivalent limitations of the currently pending claim and as such anticipates the current claim.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,146,561. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the ‘561 contains equivalent limitations of the currently pending claim and as such anticipates the current claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: the remaining references on the PTO-892 form are directed to authentication using portable devices and graphical codes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J PYZOCHA whose telephone number is (571)272-3875. The examiner can normally be reached Monday-Thursday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Pyzocha/Primary Examiner, Art Unit 2419